Citation Nr: 1225020	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO. 09-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a cold weather injury to both feet. 

2. Entitlement to service connection for residuals of a cold weather injury to both hands. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1948 to September 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in April 2010. A transcript for that hearing is associated with the claims folder.

The Board remanded the current issues on appeal in December 2010 and July 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative medical and lay evidence is in approximate balance as to whether the Veteran has residuals of a cold weather injury to both feet and hands as the result of his severe cold weather exposure during his military service at Fort Warren, Wyoming. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has residuals of a cold weather injury to both feet that was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving all reasonable doubt in his favor, the Veteran has residuals of a cold weather injury to both hands that was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2008, December 2009, December 2010, and July 2011. In any event, since the Board is granting the service connection claims, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Merits of the Claims

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the U.S. Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Each disabling condition for which the Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of service as shown by service records. 38 C.F.R. § 3.303(a). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In fact, the Court has specifically held that a Veteran is competent to relate a lay description concerning the residual symptoms of an alleged cold-weather injury. The Court stated that the Board could not simply ignore his statements, and if the Board determined that such evidence was not credible, they must provide adequate reasons and bases as to why they were discrediting it. Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Chronic fungal infection of the feet, disturbances of nail growth, joint pain, cold sensitization, peripheral neuropathy, numbness, and weakness may be signs and symptoms of residuals of a cold weather injury. See VA Adjudication Procedure Manual, M21-1MR, Part I, Subpart iv, Chapter 4, Section E, Topic 21, Block c. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Veteran contends that he has current residuals of a cold-weather injury to his feet and hands as the result of his military service in the late 1940s and early 1950s. He reports that he was initially exposed to severe cold in December 1948 at Fort Warren, Wyoming. He further states that he was hospitalized for frostbite at that time. In addition, he maintains that he served in Korea during the winter from December 1950 to February 1951, when he also had frostbite to the hands and feet. He says he was seen by medics in the field, and although he wore heavy socks and gloves, he asserts that his feet and hands are now chronically cold with symptoms of burning, tingling, and cramping. He asserts continuity of symptoms on an intermittent basis since service. See October 1991, November 2007, March 2008, March 2011 Veteran's statements; April 2010 DRO hearing testimony; June 2009 VA Form 9; January 1991 claim. 

Upon review of the evidence of record, the Board grants the appeal for service connection for residuals of a cold-weather injury to the feet and hands. 

The threshold criterion for service connection is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. In July 2008, Dr. T.R.G., MD., diagnosed the Veteran with sensorimotor polyneuropathy in the lower and upper extremities consistent with an earlier frostbite injury. This diagnosis was based on electromyography (EMG) and nerve conduction testing. In addition, in September 2004 Dr. W.F.D., DPM assessed sequelae of a cold-weather injury to the hands and feet. Consequently, the determinative issue is whether these conditions to the hands and feet are somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of a cold weather injury. While the Veteran's STRs reference other injuries and diseases, they do not mention a cold weather exposure disorder or any skin symptoms for the feet or hands. At his September 1951 discharge examination, there is no clinical evidence of a cold-weather injury to the feet or hands. Overall, STRs provide no evidence in support of the Veteran's claim. 

However, the Court has specifically held that a Veteran is competent to relate a lay description concerning the residual symptoms of an alleged cold-weather injury. The Court stated that the Board could not simply ignore his lay statements, and if the Board determined that such evidence was not credible, they must provide adequate reasons and bases as to why they were discrediting it. Goss, 9 Vet. App. at 113.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Barr, 21 Vet. App. at 310. Again, STRs do not document any treatment for cold-weather residuals to the hands or feet. The Veteran's DD Form 214 lists his military occupational specialty (MOS) as a mechanic in the Air Force. No combat is alleged or shown. The Veteran states that he was hospitalized in December 1948 for frostbite at Fort Warren, Wyoming, and treated for frostbite by a medic in the field during the winter of 1950/1951 in Korea. See January 1991 claim; October 1991 Veteran's statement; April 2010 hearing testimony. No STRs of record support these assertions. 

In fact, service personnel records (SPRs) contradict the Veteran's assertion that he was in Korea during the winter months from December 1950 to February 1951. Instead, SPRs indicate he was present in Korea from April 1951 to August 1951, which is not during the winter season. He did receive the Korean Service Medal. But during the winter of 1950/1951, SPRs document that the Veteran was stationed in Japan, not Korea. Thus, the Veteran's assertions regarding cold weather exposure in Korea are not credible. 

However, SPRs do confirm that the Veteran was present at Fort Warren, Wyoming from November 1948 to May 1949, during the winter months. The Veteran is  competent to relate a lay description concerning the symptoms of a cold-weather injury during service. Goss, 9 Vet. App. at 113. As to his experiences at Fort Warren, Wyoming, there is no overt reason to doubt his credibility. That is, the Board finds the history of a frostbite injury at Fort Warren, Wyoming provided by the Veteran to be credible as to the places, types, and circumstances of his service, and there is no evidence to rebut his assertions. 38 C.F.R. § 3.303(a). In other words, his account of his cold weather exposure at Fort Warren, Wyoming is consistent with his service at that time. 

Post-service, as to continuity of symptomatology, the Veteran states that he was treated for frostbite residuals a short time after discharge in 1952 by a private physician, but these records are no longer available as this physician is deceased. The Veteran says that he was treated for frostbite residuals "sporadically" since 1952. See October 1991 statement. It is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994). In addition, the Veteran is competent to report post-service symptoms of a cold-weather injury to the hands and feet. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). The Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. In any event, in December 1990 a private nurse who worked for the deceased physician discussed above submitted a statement confirming that the Veteran was treated for residual effects of frostbite to the hands and feet from 1952 onwards. Therefore, the Veteran's lay assertions, supported by certain medical evidence of record, are credible for purposes of establishing continuity of symptomatology. Barr, 21 Vet. App. at 310. 
 
Overall, the documented post-service treatment for the Veteran's frostbite residuals to the hands and feet is sufficiently similar and close in time to his credible lay report of in-service symptoms in Wyoming to demonstrate continuity, which is adequate to award service connection for the disability. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. 

Finally, there is competent medical evidence of a nexus (link) between his current frostbite residuals to the hands and feet and credible allegations of in-service frostbite. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). In July 2008, Dr. T.R.G. diagnosed the Veteran with sensorimotor polyneuropathy in the lower and upper extremities that was "likely" due to an in-service frostbite injury. This diagnosis was based on EMG and nerve conduction testing. In addition, in September 2004 Dr. W.F.D. assessed sequelae of a cold-weather injury to the hands and feet due to cold weather exposure during service. 

Both physicians based their opinions on the assumption of cold weather exposure in Korea, which the Board does not find credible. Nonetheless, the Board has found that the Veteran's contentions regarding an in-service cold-weather injury sustained in Wyoming are credible. Thus, the two private opinions provide some evidence in support of the Veteran's claims. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).


Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for residuals of a cold weather injury to both feet and hands. See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a cold weather injury to both feet is granted. 

Service connection for residuals of a cold weather injury to both hands is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


